Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the Amendment filed 12/01/2020.
Claims 1-6, 8-14, and 16-22 are currently pending.
As a result of the Amendment submitted 02/26/2021, claims 1-6, 8-14, 16-20, 21, and 23 (renumbered as 1-20) are allowed. 
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment, listed below, was given in a telephone interview with Ryan Heck (Reg. 51795) on 02/26/2021.
In the claims: 
Please amend claims 1-6, 8-14, 16-20, 21, and 23 as below
Listing of Claims
1. (Currently Amended) A computing system comprising:
a database having one or more computer-readable media storing a plurality of data objects;
one or more memories; 
one or more processing units coupled to the one or more memories; and
one or more computer readable storage media storing instructions that, when executed, cause the computing system to perform operations comprising:
		receiving a change to a first data object of the plurality of data objects, the plurality of data objects comprising one or more database tables or one or more database views, wherein the first data object has a plurality of dependent data objects in the plurality of data objects;
		calculating a maximum dependency distance for respective dependent data objects in the plurality of dependent data objects, wherein (1) a dependency distance is a number of data objects of the plurality of data objects in a given , and wherein the calculating a maximum dependency distance comprises:
traversing the plurality of dependent data objects;
determining that a first dependent data object of the plurality of dependent data objects has already been traversed;
determining a current distance between the first dependent data object and the first data object;
determining that a distance, determined during a prior traversal of the first dependent data object, between the first data object and the first dependent data object is less than the current distance determined for the first dependent data object; and
setting the distance to the current distance;
		grouping the respective dependent data objects in the plurality of dependent data objects into a plurality of groups based on their respective maximum dependency distance, wherein a given group of the plurality of groups represents a given maximum dependency distance, at least one group of the plurality of groups comprising multiple dependent data objects of the plurality of dependent data objects; and
		executing on the plurality of groups in order from smallest to largest of their respective representations of maximum dependency distance, wherein the executing comprises revalidating in parallel dependent data objects in a respective group being executed.



	3. (Previously Presented) The computing system of claim 1, wherein one or more dependent data objects of the plurality of data objects are indirectly dependent on the first data object.

	4. (Previously Presented) The computing system of claim 1, wherein calculating the maximum dependency distance comprises depth-first traversal of the plurality of dependent data objects.

	5. (Previously Presented) The computing system of claim 1, wherein revalidating comprises testing a given dependent data object’s one or more parent objects for validity.

	6. (Currently Amended) The computing system of claim 1, wherein revalidating comprises provides a revalidated dependent data object, the operations further comprising:
setting a validity flag for the revalidated dependent data object.

	7. (Cancelled) 

	8. (Currently Amended) One or more non-transitory computer-readable storage media storing computer-executable instructions that, when executed by 
	identifying a root data object in a database having a plurality of data objects, the plurality of data objects comprising one or more database tables or one or more database views;
	identifying a plurality of dependent data objects that depend from the root data object;
, and wherein the calculating a maximum dependency distance comprises:
traversing the plurality of dependent data objects;
determining that a first dependent data object of the plurality of dependent data objects has already been traversed;
determining a current distance between the first dependent data object and the first data object;
determining that a distance, determined during a prior traversal of the first dependent data object, between the first data object and the first dependent data object is less than the current distance determined for the first dependent data object; and
setting the distance to the current distance;
	grouping the respective dependent data objects of the plurality of dependent data objects into a plurality of groups based on their respective calculated maximum distance, at least one group of the plurality of groups comprising multiple dependent data objects of the plurality of dependent data objects; and
	executing on the plurality of groups, wherein the executing comprises executing on dependent data objects in a given group of the plurality of groups in parallel.



	10. (Original) The one or more non-transitory computer-readable storage media of claim 8, wherein calculating the maximum distance comprises depth-first traversal of the plurality of dependent data objects.

	11. (Previously Presented) The one or more non-transitory computer-readable storage media of claim 8, wherein the plurality of groups are executed in ascending order of their respective calculated maximum distance.

	12. (Currently Amended) The one or more non-transitory computer-readable storage media of claim 8, wherein executing on dependent data objects in a given group of the plurality of groups comprises revalidating the dependent data objects in a given group of the plurality of groups. 

	13. (Original) The one or more non-transitory computer-readable storage media of claim 12, wherein revalidating comprises testing a given dependent data object’s one or more parent objects for validity.

	14. (Previously Presented) The one or more non-transitory computer-readable storage media of claim 12, wherein revalidating comprises setting a validity flag for a revalidated data object.

	15. (Cancelled) 

	16. (Currently Amended) A method, implemented in a computing system comprising one or more hardware processors and at least one memory coupled to the one or more hardware processors, comprising:

	calculating a maximum distance for respective dependent data objects of the plurality of dependent data objects from the root data object based on distances for respective dependent data objects, wherein (1) a distance is a number of dependent data objects of the plurality of dependent data objects in a given dependency path between the root data object and a given dependent data object of the plurality of dependent data objects, (2) at least one dependent data object of the plurality of dependent data objects has multiple paths to the root data object, at least two of the multiple paths having different path lengths, and (3) calculating a maximum distance comprises, for a dependent data object of the plurality of dependent data objects having multiple paths of different path lengths to the root data object, selecting a path of the multiple paths having a largest dependency distance as the maximum distance for the dependent data object of the plurality of dependent data objects having multiple paths of different path lengths to the root data object, and wherein the calculating a maximum dependency distance comprises:
traversing the plurality of dependent data objects;
determining that a first dependent data object of the plurality of dependent data objects has already been traversed;
determining a current distance between the first dependent data object and the first data object;
determining that a distance, determined during a prior traversal of the first dependent data object, between the first data object and the first dependent data object is less than the current distance determined for the first dependent data object; and
setting the distance to the current distance;
	grouping the plurality of dependent data objects into a plurality of groups based on their respective calculated maximum distance, at least one group of the plurality of groups comprising multiple dependent data objects of the plurality of dependent data objects; and

	

	17. (Previously Presented) The method of claim 16, wherein calculating the maximum distance comprises depth-first traversal of the plurality of dependent data objects.

	18. (Previously Presented) The method of claim 16, wherein the plurality of groups are processed in ascending order of their respective calculated maximum distance.

	19. (Previously Presented) The method of claim 16, wherein processing dependent data objects in the given group in parallel comprises setting an indicator to indicate results of the processing.

	20. (Previously Presented) The method of claim 16, further comprising:
	allocating one or more computing resources to a given group of the plurality of groups for processing separate from resources allocated to other groups of the plurality of groups.

	21.  (Previously Presented)  The computing system of claim 1, wherein the first data object is independent of other data objects of the plurality of data objects.

	22.  (Cancelled)  

	23.  (New)  The method of claim 16, wherein processing dependent data objects in a given group of the plurality of groups comprises revalidating the dependent data objects in a given group of the plurality of groups to provided revalidated dependent data objects; and
	setting validity flags for the revalidated dependent data objects.
Allowable Subject Matter
Claims 1-6, 8-14, 16-20, 21, and 23 are allowed 
The following is an examiner’s statement of reasons for allowance:
In the Examiner’s Final Office Action dated 09/01/2020, claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bunger (U.S. Patent 6374263 B1), in view of Zhang (U.S. Pub 2014/0241356 A1), in view of  Avgustinov (U.S. Pub 2020/0225935 A1), in view of Shinkuma (U.S. Pub 2017/0060989 A1)
The prior art of record, Bunger, Zhang, Avgustinov, and Shinkuma do not show, suggest, or teach the features of, “... wherein the calculating a maximum dependency distance comprises: traversing the plurality of dependent data objects; determining that a first dependent data object of the plurality of dependent data objects has already been traversed; determining a current distance between the first dependent data object and the first data object; determining that a distance, determined during a prior traversal of the first dependent data object, between the first data object and the first dependent data object is less than the current distance determined for the first dependent data object; and setting the distance to the current distance...” in combination with the other claimed features. 
An updated search for prior art on the EAST database has been conducted. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU HAI HOANG whose telephone number is (571)270-5894.  The examiner can normally be reached on 1st biwk: Mon-Thurs 7:00 AM-5:00 PM; 2nd biwk: Mon-Thurs: 7:00 am-5:00pm, Fri: 7:00 am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571 262 3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HAU HAI. HOANG
Examiner
Art Unit 2167



/HAU H HOANG/Examiner, Art Unit 2167